This action was begun by the plaintiff in error, Commissioner of Charities and Corrections, in the district court of Rogers county, to cancel a guardian's deed quiet title, and recover possession of real estate belonging to Liddy Bateman, an incompetent and defective. The lower court sustained a demurrer to the petition. This proceeding is to reverse the judgment sustaining the demurrer.
The proceeding presents but one question necessary for determination. Is the petition defective because it falls to allege that Liddy Bateman is an inmate of a public institution?
It is insisted on the part of the plaintiff in error that authority to maintain the action is given under section 1, chap. 25, Sess. Laws 1911, in the following language:
"The Commissioner of Charities and Corrections shall have the power, and it shall be his or her duty to appear as 'next friend' for all minor orphans, defectives, dependents, and delinquents, who are inmates of any public institution maintained and operated by the state, county, city, or municipality; * * * and shall have such power and authority in any and all litigation where interests of such persons may require to be prosecuted or defended or instituted in any and all courts in this state."
The Commissioner of Charities and Corrections has only such authority and power to prosecute actions as is given him by statute (State v. Snelson, 13 Okla. Cr. 113, 162 P. 444), and the question presented *Page 219 
here is whether the language "who are inmates of any public institution," etc., is a limitation of his power and authority to appear for defectives. In other words, does the statute give him power and make it his duty to appear for all defectives, regardless of whether they are inmates of a public institution? If the. Legislature had intended to give him the power to appear for all such persons, this phrase is meaningless.
It is our duty to construe the statute so that effect may be given, if possible, to the entire section, including every word, phrase, and clause. K. C. So. Ry. Co. v. Wallace,38 Okla. 233, 132 P. 908, 46 L. R. A. (N. S.) 112. To hold this phrase is no limitation of his power, and that he has authority to appear for all defectives, is to render this phrase entirely useless.
For the reason that the petition failed to allege Liddy Bateman was such an incompetent and defective person as defined in the statute, a cause of action was not stated, and the court did not err in sustaining the demurrer.
The judgment of the lower court is affirmed.
All the Justices concur.